10

a.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00145-JAK Document 19 Filed 03/08/19 Pagelof5 Page ID #:58

 

 

 

 

 

 

 

 

NICOLA T. HANNA =
United States Attorney {
LAWRENCE S. MIDDLETON |
Assistant United States Attorney
Chief, Criminal Division
KYLE J. RYAN (Cal. Bar No. 294550)
Special Assistant United States Attorney
General Crimes Section '

1200 United States Courthouse

312 North Spring Street E

Los Angeles, California 90012 | os

Telephone: (213) 894-3159

Facsimile: (213) 894-0141

E-mail: kyle.ryan@usdoj .gov
Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA b TA
UNITED STATES OF AMERICA, Ca nel 9 00 t4 : s

Plaintiff, GOVERNMENT’ S NOTICE OF REQUEST

FOR DETENTION

Ws
QUANGO CAO,

Defendant.

Plaintiff, United States of America, by and through its
counsel of record, hereby requests detention of defendant and gives
notice of the following material factors:

1. Temporary 10-day Detention Requested (§ 3142(d)) on the
following grounds:

a. present offense committed while defendant was on
release pending (felony trial), (sentencing),
(appeal), or on (probation) (parole); or

b. defendant is an alien not lawfully admitted for
permanent residence; and

c. defendant may flee; or

os

 
10

il

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document 19 Filed 03/08/19 Page 2of5 Page ID #:59

d. pose a danger to another or the community.

x 2. Pretrial Detention Requested (§ 3142(e)) because no

 

condition or combination of conditions will reasonably

 

assure:
Xx a. the appearance of the defendant as required;
xX b. safety of any other person and the community.

 

3. Detention Requested Pending Supervised Release/Probation
Revocation Hearing (Rules 32.1(a) (6), 46(d), and 18

U.S.C. § 3143(a)):

 

a. defendant cannot establish by clear and convincing
evidence that he/she will not pose a danger to any
other person or to the community;

b. defendant cannot establish by clear and convincing
evidence that he/she will not flee.

é

CA Presumpt ions Applicable to Pretrial Detention (18 U.S.C.
§ 3142(e)):

a. Title 21 or Maritime Drug Law Enforcement Act
(“MDLEA”) (46 U.S.C. App. 1901 et seq.) offense with
10-year or greater maximum penalty (presumption of
danger to community and flight risk) ;

b. offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or
2332b(g) (5) (B) with 10-year or greater maximum
penalty (presumption of danger to community and
flight risk) ;

c. offense involving a minor victim under 18 U.S.C.

§§ 1201, 1591, 2241, 2242, 2244(a) (1), 2245, 2251,

2251A, 2252(a) (1)-(a) (3), 2252A(a) (1) -2252A(a) (4),

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:19-cr-00145-JAK Document 19 Filed 03/08/19 Page 3of5 Page ID #:60

2260, 2421, 2422, 2423 or 2425 (presumption of
danger to community and flight risk) ;

d. defendant currently charged with an offense
described in paragraph 5a - 5e below, AND defendant
was previously convicted of an offense described in
paragraph 5a - 5e below (whether Federal or
State/local), AND that previous offense was
committed while defendant was on release pending
trial, AND the current offense was committed within
five years of conviction or release from prison on
the above-described previous conviction (presumption
of danger to community).

xX 5. Government Is Entitled to Detention Hearing Under

 

§ 3142(f£) If the Case Involves:

 

a. a crime of violence (as defined in 18 U.S.C.

§ 3156(a) (4)) or Federal crime of terrorism (as
defined in 18 U.S.C. § 2332b(g) (5) (B)) for which
maximum sentence is 10 years’ imprisonment or more;

b. an offense for which maximum sentence is life
imprisonment or death;

c. Title 21 or MDLEA offense for which maximum sentence
is 10 years’ imprisonment or more;

d. any felony if defendant has two or more convictions
for a crime set forth in a-c above or for an offense
under state or local law that would qualify under a,
b, or c if federal jurisdiction were present, or a

combination or such offenses;

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document 19 Filed 03/08/19 Page 4of5 Page ID#:61

e. any felony not otherwise a crime of violence that
involves a minor victim or the possession or use of
a firearm or destructive device (as defined in 18
U.S.C. § 921), or any other dangerous weapon, or
involves a failure to register under 18 U.S.C.
§ 2250;

Xx f. serious risk defendant will flee;

 

g. serious risk defendant will (obstruct or attempt to
obstruct justice) or (threaten, injure, or
intimidate prospective .witness or juror, or attempt
to do so).

6. Government requests continuance of days for
detention hearing under § 3142(f) and based upon the

following reason(s):

 

 

 

 

///
///
///

 
10

AL

12

13

14

15

16

17

18

9

20

2

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document 19 Filed 03/08/19 Page5of5 Page ID #:62

7. Good cause for continuance in excess of three days exists

in that:

 

 

 

 

Dated: March 8, 2019 Respectfully submitted,

NICOLA T. HANNA
United States Attorney

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

fe / y7
ae KY \ a

\ \ UY Ss

 

KYLE J. RYAN

Special Assistant United States
Attorney ‘

Attorneys for Plaintiff
UNITED STATES OF AMERICA

 
